Filed 6/23/16
                           CERTIFIED FOR PUBLICATION




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                  DIVISION FOUR


THE PEOPLE,                                   B268786

        Petitioner,                           (Los Angeles County
                                              Super. Ct. No. ZM014603)
        v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

        Respondent;

ALBERT SOKOLICH,

        Real Party in Interest.



        ORIGINAL PROCEEDINGS in mandate. Daniel Juarez, Judge. Petition
granted with directions.
        Jackie Lacey, Los Angeles County District Attorney, Steven Katz, Head
Deputy District Attorney, Phyllis C. Asayama and Roberta T. Schwartz, Deputy
District Attorneys, for Petitioner.
        No appearance for Respondent.
        Ronald L. Brown, Los Angeles County Public Defender, Albert J. Menaster,
David Santiago and Nicole Campbell, Deputy Public Defenders, for Real Party in
Interest.
             __________________________________________


       In the underlying proceeding pursuant to the Sexually Violent Predator Act
(SVP Act) (Welf. & Inst. Code, § 6600 et seq.), the trial court granted real party in
interest Albert Sokolich’s motion to dismiss the petition for his commitment as a
                          1
sexually violent predator. Petitioner seeks a writ directing the court to reinstate
the petition, vacate the order for Sokolich’s release, and set the matter for further
proceedings. We grant the petition for writ of mandate.


            RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
       In May 1995, Sokolich was convicted of annoying and molesting a child
under the age of 18 (Pen. Code, § 647.6) and carrying a concealed firearm in a
vehicle (former Pen. Code, § 12025, subd. (a)(1)), after two girls, aged 11 and 12,
reported that he had been following them for over a month. He was sentenced to
three years of summary probation, five days in jail, and psychiatric counseling.
       Between November 1999 and February 2000, Sokolich engaged in several
incidents of sexual misconduct involving children between the ages of six and
eight, including exposing himself and soliciting oral sex. Upon Sokolich’s arrest
following one of the incidents, officers found a knife and thumb cuffs in his car.
Sokolich was convicted of two counts of annoying and molesting a child under the
age of 18 (Pen. Code, § 647.6, subd. (a)), placed on formal probation for five years



1
      All further statutory references are to the Welfare and Institutions Code,
unless otherwise indicated.


                                           2
and, as a condition of probation, required to serve 180 days in county jail and
participate in psychiatric counseling.
      In August 2001, Sokolich approached two boys while exposing himself and
assaulted one as the other fled. In January 2002, a jury convicted him of criminal
oral copulation (Pen. Code, § 288a) and annoying and molesting a child under the
age of 18 (Pen. Code, § 647.6, subd. (a)). Sokolich was sentenced to a prison term
                               2
of nine years and four months.
      On April 9, 2009, upon application of the Los Angeles County District
Attorney, the superior court issued an order directing that Sokolich be delivered
into the custody of the Los Angeles County Sheriff’s Department for an
arraignment on a petition for his commitment as a sexually violent predator. That
proceeding was set for April 21, 2009.
      In a letter to the district attorney dated April 15, 2009, the California
Department of Mental Health (DMH) recommended Sokolich’s commitment as a
sexually violent predator. The letter (erroneously) listed Sokolich’s release date
set by the California Department of Corrections and Rehabilitation (DCR) as April
24, 2009. Two accompanying documents -- a Summary Referral Sheet and a Level
II Screen -- also listed a release date of April 24, 2009. The correct release date, as
reflected in a handwritten chronology prepared by the DCR, was April 20, 2009.
      On April 20, 2009, the district attorney filed a petition seeking Sokolich’s
commitment as a sexually violent predator. Following his arraignment, he
participated in lengthy pre-trial proceedings.




       Although the petition for writ of mandate and Sokolich’s return characterize
2


the term of imprisonment as eight years, the abstract of judgment in the record
reflects the sentence described above.


                                           3
      On September 18, 2015, prior to trial, Sokolich filed a “Motion to
Dismiss/Writ of Habeas Corpus,” maintaining that he was not subject to
confinement as a sexually violent predator because the petition had been filed on
April 20, 2009, his release date. The motion relied on subdivision (a)(2) of section
6601 (section 6601(a)(2)), which states: “A petition may be filed under this
section if the individual was in custody pursuant to his or her determinate prison
term, parole revocation term, or a hold placed pursuant to [s]ection 6601.3, at the
time the petition is filed. A petition shall not be dismissed on the basis of a later
judicial or administrative determination that the individual’s custody was unlawful,
if the unlawful custody was the result of a good faith mistake of fact or law.”
      Sokolich’s motion contended the petition was not timely filed, arguing that
on April 20, 2009, he was not in custody pursuant to a prison or parole revocation
term, and that the district attorney never sought a 45-day hold on his release
pursuant to section 6601.3. Sokolich further contended there was no “good faith
                            3



mistake of fact or law,” arguing that the untimely filing was due to intentional
misconduct or negligence because the district attorney’s office had information
reflecting his correct release date.
      On November 13, 2015, the trial court granted the motion to dismiss. The
court concluded that on April 20, 2009, Sokolich, who had been transferred to Los

       Section 6601.3 provides: “(a) Upon a showing of good cause, the Board of
3


Parole Hearings may order that a person referred to the State Department of State
Hospitals pursuant to subdivision (b) of Section 6601 remain in custody for no
more than 45 days beyond the person’s scheduled release date for full evaluation
pursuant to subdivisions (c) to (i), inclusive, of Section 6601. [¶] (b) For purposes
of this section, good cause means circumstances where there is a recalculation of
credits or a restoration of denied or lost credits, a resentencing by a court, the
receipt of the prisoner into custody, or equivalent exigent circumstances which
result in there being less than 45 days prior to the person’s scheduled release date
for the full evaluation described in subdivisions (c) to (i), inclusive, of [s]ection
6601.”

                                           4
Angeles to be arraigned on the petition, was not “in custody” for purposes of
section 6601(a)(2), finding “the release date for . . . Sokolich would not count as a
date upon which he could be served with a petition.” The court found that
although Sokolich was then in custody awaiting arraignment on the petition, he
was no longer serving a determinate prison sentence. The court further concluded
that the untimely filing of the petition did not reflect a good faith mistake. The
court found no “intentional wrongdoing or anything [of] that nature,” but
concluded that “there was negligent reliance” by the district attorney’s office on
certain documents reflecting the incorrect release date of April 24, 2009. The court
stated that there was no “good faith mistake of fact or law” because the district
attorney’s office and other agencies involved in the filing of the petition “should
have been aware” of the correct release date.
      On December 10, 2015, petitioner filed its petition for writ of mandate. The
following day, we imposed a temporary stay. On April 6, 2016, we issued an order
to show cause, and directed that the stay remain in effect.


                                      DISCUSSION
      Petitioner contends the trial court erred in granting the motion to dismiss.
As explained below, we agree.


      A. Standard of Review
      Our examination of the ruling on the motion to dismiss applies established
principles. The court’s factual findings are reviewed for the existence of
substantial evidence. (Orey v. Superior Court (2013) 213 Cal. App. 4th 1241, 1255
(Orey); Langhorne v. Superior Court (2009) 179 Cal. App. 4th 225, 238
(Langhorne).) To the extent the court resolved questions of law regarding the
application of the statutory scheme, we review those determinations de novo. (See

                                          5
Orey, supra, at pp. 1251-1253; People v. Superior Court (George) (2008) 164
Cal. App. 4th 183, 192-193.)


       B. Sexually Violent Predator Proceedings
       Because the motion to dismiss focused on the conduct of the district
attorney’s office prior to the filing of the petition, we set forth the relevant
provisions of the SVP Act. As our Supreme Court has explained, in enacting that
statutory scheme, “[t]he Legislature has provided that certain convicted sex
offenders may be civilly committed after they have completed service of their
criminal sentences. . . . [¶]
The process begins when the Secretary of the [DCR] determines that a person in
custody because of a determinate prison sentence or parole revocation may be a
sexually violent predator. If such an initial determination is made, the secretary
refers the inmate for an evaluation. Subject to exceptions not relevant here, the
secretary’s referral is to be made at least six months before the inmate’s scheduled
release date. [Citation.]
       “After the secretary’s referral, the inmate is screened by the DCR and the
[Board of Parole Hearings (Board)] to determine whether the person is likely to be
a . . . [sexually violent predator]. If the DCR and the Board conclude that is the
case, the inmate is referred for full evaluation by the [DMH]. [Citation.] [¶] . . . A
petition for commitment may not be requested unless the initial [two duly-
appointed] evaluators . . . agree that the inmate meets the commitment criteria.
[Citations.]
       “If, after the full evaluation is completed, the DMH concludes that the
inmate is a[] [sexually violent predator], the Director of the DMH requests that a
petition for commitment be filed by the district attorney or the county counsel of
the county where the inmate was convicted. If upon review that official concurs, a

                                            6
petition for commitment is filed in superior court. [Citations.] . . . [T]he petition
must be filed while the inmate is in lawful custody, that is, either before the
scheduled release date or while subject to a 45-day hold under section 6601.3. It is
apparent that the process has a number of steps and may take some considerable
time to complete.” (In re Lucas (2012) 53 Cal. 4th 839, 845-846 (Lucas).)


      C. Evidentiary Showings
          1. Sokolich’s Evidence
      Sokolich submitted evidence supporting the following version of the
underlying events: On March 6, 2002, Sokolich was sentenced to a prison term of
nine years and four months, and awarded custody credits totaling 380 days.
According to the DCR’s chronological history for Sokolich, while he was serving
his sentence, the DCR repeatedly modified its determination of his expected
release date, and at one point, calculated it to be April 24, 2009. The chronological
history reflects that in March 2008, the DCR determined that the release date was
April 20, 2009, rather than April 24, 2009.
      In 2008, the DCR evaluated Sokolich as a potential sexually violent
predator. Two DCR documents relating to the initial stage of that evaluation
reflect a release date of April 20, 2009, including a September 2, 2008 referral sent
to the Board, which identified Sokolich as a “maybe” case.
      On September 4, 2008, the DCR forwarded Sokolich’s case to the Board
with a cover letter incorrectly stating that his release date was April 24, 2009. That
incorrect date was reflected in a September 12, 2008 letter from the Board to the
DMH referring the case for further assessment. Following that letter, the DMH
requested evaluations of Sokolich from Dr. Michael Selby and Dr. Dennis
Sheppard.



                                           7
      The DMH’s reports, evaluations, and other documents relating to Sokolich
repeatedly described Sokolich’s release date as April 24, 2009. A DMH screening
report dated February 3, 2009, reflected that date. In a clinical evaluation
transmitted to the DMH in February 2009, Selby also identified the release date as
April 24, 2009. Selby’s report stated that his evaluation of Sokolich as a sexually
violent predator was “[p]ositive.”
      In March 2009, DMH employees pressed Sheppard to submit his evaluation.
In early April 2009, before transmitting a written clinical evaluation, Sheppard told
the DMH that he had concluded that the matter was a “yes case.” On April 3,
2009, the DMH informed the district attorney’s office that a commitment referral
would be sent “once [the] last full evaluation was received.”
      On April 6, 2009, Sokolich executed a DCR document entitled “Notice and
Conditions of Parole,” reflecting a release date of April 20, 2009. The following
day, DCR re-determined the accuracy of that date.
      On April 9, 2009, the district attorney successfully applied for an order
directing that Sokolich be delivered into the custody of the Los Angeles County
Sheriff’s Department for purposes of an arraignment on a sexually violent predator
petition.
      Sheppard did not transmit his clinical evaluation to the DMH until April 14,
2009. His evaluation stated that Sokolich’s release date was April 24, 2009. On
April 15, 2009, the DMH sent a letter to the district attorney recommending
Sokolich’s commitment. The letter, attached referral sheet, and screening report
all described his release date as April 24, 2009. The following day, a paralegal in
the district attorney’s office sent an e-mail to the DMH, stating: “Where is the
Sokolich case? We’re almost out of time.” The DMH responded the “package”
would be sent by “Fed-ex” that day.



                                          8
       On April 16, 2009, the DCR sent a memorandum to the facility where
Sokolich was incarcerated relating to the impending sexually violent predator
proceedings. Although the memorandum reflects a release date of April 24, 2009,
at some point, an unknown person crossed out the “24” and wrote “20” in its place.
       On April 17, 2009, the deputy district attorney responsible for Sokolich’s
case faxed portions of a sexually violent predator petition she had prepared to the
DMH. That petition was filed on April 20, 2009.
       In addition to the evidence described above, Sokolich also submitted an
excerpt from the Los Angeles County District Attorney’s “SVP Procedures.” The
excerpt states: “Although the evaluator’s reports include the inmate’s release date,
it is important to call the correctional facility to verify that date -- especially when
considerable time has passed since the reports were made, or if the release date is
only a few weeks away.”


          2. Petitioner’s Evidence
       In opposing the motion to dismiss, petitioner did not challenge Sokolich’s
showing, as set forth above. Petitioner submitted a declaration from Deputy
District Attorney Karen Thorp, who was first assigned to the sexually violent
predator proceedings regarding Sokolich in August 2012. Thorp stated: “At the
time of the filing of the petition, it was [p]etitioner’s belief that the [release d]ate
on this case was as stated in documentation from [the] DMH, namely, that
[Sokolich] was not ‘due out’ to be released from [DCR] custody until April 24,
2009, based upon documentation provided by [the DCR] and [the] DMH.” In
describing that documentation, Thorp placed special emphasis on the September 4,
2008 DCR letter forwarding Sokolich’s case to the Board, which identified his
release date as April 24, 2009. (Italics omitted.)



                                            9
      Thorp further stated that the April 9, 2009 custodial order was obtained
because the DCR and related agencies generally required 10 to 14 days advance
notice that a prisoner was required for a court appearance. According to Thorp, the
order was not prejudicial to Sokolich, as it could have been cancelled if necessary
without affecting his release date.


      D. Analysis
      Petitioner contends the trial court erred in determining that under section
6601(a)(2), the commitment petition was untimely filed on April 20, 2009 because
Sokolich was not then serving a determinate prison sentence. In the alternative,
petitioner maintains that dismissal of the petition was improper under that statute
because the petition’s untimely filing reflected “a good faith mistake.” As
explained below, we reject the former contention, but agree with the latter.


             1. “In Custody”
      We begin with the trial court’s finding regarding the nature of Sokolich’s
custodial status on April 20, 2009. Section 6601(a)(2) authorizes the filing of a
commitment petition only when the pertinent individual’s custody is “pursuant to”
certain enumerated circumstances, namely, the individual is serving a determinate
prison term or parole revocation term, or is subject to a section 6601.3 hold. It is
undisputed that on April 20, Sokolich was neither serving a parole revocation term
nor in custody under a section 6601.3 hold. The court found that the petition was
untimely filed on April 20 because Sokolich was then “scheduled for release and
no longer serving his determinate prison sentence.” As explained below, we see no
error in that determination.
      In In re Franklin (2008) 169 Cal. App. 4th 386, 392 (Franklin), the appellate
court determined that under section 6601(a)(2), absent application of the “‘good

                                          10
faith mistake’” provision, timely filing of the petition requires the presence of at
least one of the enumerated circumstances. There, an individual was confined as a
sexually violent predator. (Franklin, supra, 169 Cal.App.4th at pp. 388-389.)
While so confined, he was convicted of a felony, namely, intentional damage to
jail property, and sentenced to a term of 25 years to life. (Ibid.) When his term of
confinement as a sexually violent predator expired, the prosecutor elected not to
extend the term of confinement, in view of the term of imprisonment. (Id. at
p. 390.) Later, after an appellate court decision reversed the felony conviction and
reduced the offense to a misdemeanor, the prosecutor filed a new commitment
petition. (Id. at p. 390.) In writ proceedings arising from that petition, the
appellate court determined that it was not timely filed, stating: “[The individual]
was in state prison custody at that time, but he was no longer a convicted felon
serving a determinate prison sentence. He was a misdemeanant awaiting
transportation to superior court for a misdemeanor probation and sentencing
hearing. The absence of the statutory condition precedent to lawful [sexually
violent predator] civil commitment proceedings against him is a fatal flaw.” (Id. at
p. 392.)
      The evidence submitted in connection with the motion to dismiss supports
the reasonable inference that Sokolich had served his determinate sentence prior to
the filing of the commitment petition. There is no dispute that April 20, 2009
constituted Sokolich’s release date from his term of confinement pursuant to his
determinate prison term. Absent a “separate definition,” “[t]he term ‘day’ is
statutorily defined, not as 24 hours, but as ‘the period of time between any
midnight and the midnight following.’ (Gov. Code, § 6806).” (In re Jackson
(1986) 182 Cal. App. 3d 439, 442.) As the record identifies no other definition
applicable to the term “release date,” Sokolich was subject to release from custody
pursuant to his determinate sentence at any point after midnight on April 19. The

                                          11
evidence submitted in connection with the motion to dismiss otherwise established
that Sokolich remained in custody on April 20 because he was subject to the April
9 custodial order directing his appearance at the arraignment hearing on the
sexually violent predator petition. Accordingly, the trial court reasonably
concluded that Sokolich’s custody on April 20 was not “pursuant to his
. . . determinate prison term.”
      Petitioner acknowledges that Sokolich “could have been released the
morning of April 20 or at 11:59,” but maintains his custody on April 20 pursuant to
the April 9 order satisfied the requirements for timely filing of the petition under
Section 6601(a)(2). In our view, that contention fails under Franklin, which
determined that absent operation of the “good faith mistake” provision, a petition
must be filed while the pertinent individual is serving a determinate prison term or
parole revocation term, or is subject to a section 6601.3 hold. In sum, the trial
court did not err in determining that on April 20, 2009. Sokolich was not “in
custody” pursuant to the circumstances enumerated in section 6601(a)(2).


             2. “Good Faith Mistake of Fact or Law”
      We next examine the trial court’s determination that the district attorney’s
office was negligent in determining Sokolich’s actual release date, and that such
negligence precluded the existence of a good faith mistake under section
6601(1)(2).. In pertinent part, the statute states: “A petition shall not be dismissed
on the basis of a later judicial or administrative determination that the individual’s
custody was unlawful, if the unlawful custody was the result of a good faith
mistake of fact or law.” In view of that provision, when an untimely petition is
filed and the individual is held beyond the end of his prison or parole revocation
term (and any section 6601.3 hold) in order to facilitate the sexually violent
predator proceedings, “the custody becomes unlawful and the petition must be

                                          12
dismissed unless the unlawful custody resulted from a good faith mistake of fact or
law.” (People v. Superior Court (Small) (2008) 159 Cal. App. 4th 301, 309
(Small).)


                    a. Interpretation of the “Good Faith Mistake” Provision
      Establishing whether the “good faith mistake” provision encompasses the
events relating to the untimely filing of commitment petition presents a question of
statutory interpretation. As explained below, we conclude that under the provision,
                                                                                    4
the existence of a good faith mistake does not require the absence of negligence.


                        i. Statutory Language
      As explained in Langhorne, the phrase “‘good faith,’” as incorporated in
section 6601(a)(2), is “generally understood ‘to describe that state of mind
denoting honesty of purpose, freedom from intention to defraud, and, generally
speaking, means being faithful to one’s duty or obligation. [Citations.]’ In other
words, good faith is ‘“a state of mind indicating honesty and lawfulness of
purpose: belief in one’s legal title or right: belief that one’s conduct is not
unconscionable . . . .”’ [Citation.]” (Langhorne, supra, 179 Cal.App.4th at
pp. 238-239.)

       “[O]ur first task in construing a statute is to ascertain the intent of the
4


Legislature so as to effectuate the purpose of the law. In determining such intent, a
court must look first to the words of the statute themselves, giving to the language
its usual, ordinary import and according significance, if possible, to every word,
phrase and sentence in pursuance of the legislative purpose. . . . Where uncertainty
exists consideration should be given to the consequences that will flow from a
particular interpretation. [Citation.] Both the legislative history of the statute and
the wider historical circumstances of its enactment may be considered in
ascertaining the legislative intent. [Citations.]” (Dyna-Med, Inc. v. Fair
Employment & Housing Com. (1987) 43 Cal. 3d 1379, 1386-1387.)


                                           13
      So understood, good faith is distinct from reasonableness. “Reasonableness
does not lend itself to formulary definition; in most legal contexts, it is
discoverable by reference to the common experiences of mankind as perceived by
the factfinder. [Citation.] . . . [¶] Good faith, in contrast, suggests a moral quality;
its absence is equated with dishonesty, deceit or unfaithfulness to duty. [Citation.]
The lack of synonymity between reasonableness and good faith entails a distinction
between unreasonableness and bad faith.” (Guntert v. City of Stockton (1974) 43
Cal. App. 3d 203, 210-211 (Guntert).)
      Negligence is ordinarily assessed by reference to reasonableness, viewed
objectively. The general standard of care applicable to negligence is “‘that of a
reasonably prudent person under like circumstances’” (Orey, supra, 213
Cal.App.4th at p. 1255), which constitutes an “objective reasonable person
standard” (Bashi v. Wodarz (1996) 45 Cal. App. 4th 1314, 1323). Accordingly, the
existence of negligence ordinarily hinges on whether the pertinent person complied
with that standard, rather than on the person’s state of mind. (See Bashi, supra, 45
Cal.App.4th at pp. 1323-1324.)
      It is thus possible to make a negligent mistake while acting in good faith. As
noted in Silver Organizations Ltd. v. Frank (1990) 217 Cal. App. 3d 94, 100,
“‘“[b]ad faith,” is defined as “[t]he opposite of ‘good faith,’ generally implying or
involving actual or constructive fraud, or a design to mislead or deceive another, or
a neglect or refusal to fulfill some duty or some contractual obligation, not
prompted by an honest mistake . . . , but by some interested or sinister motive[,]
. . . “not simply bad judgment or negligence . . . .”’” (Quoting Pugh v. See’s
Candies, Inc. (1988) 203 Cal. App. 3d 743, 764.)
      In view of the differences between good faith and negligence, inquiries into
them ordinarily follow different paths. “‘Good faith, or its absence, involves a
factual inquiry into the plaintiff’s subjective state of mind [citations]: Did he or

                                           14
she believe the action was valid? What was his or her intent or purpose in
pursuing it? A subjective state of mind will rarely be susceptible of direct proof;
usually the trial court will be required to infer it from circumstantial evidence.””
(Langhorne, supra, 179 Cal.App.4th at p. 238, quoting Knight v. City of Capitola
(1992) 4 Cal. App. 4th 918, 932, disapproved on another ground in Reid v. Google,
Inc. (2010) 50 Cal. 4th 512, 532, fn. 7.) In contrast, an inquiry into negligence
requires “[a]pplication of the standard of care to the facts of the case . . . .” (Orey,
supra, 213 Cal.App.4th at p. 1255.)
      Only in certain contexts does the objective reasonableness of a person’s
conduct relating to an error or mistake materially bear on the existence of good
faith. Merely negligent conduct is ordinarily insufficient to show bad faith, absent
further evidence of an improper state of mind. (Talavera v. Nevarez (1994) 30
Cal.App.4th Supp. 1, Supp. 5; see Guntert, supra, 43 Cal.App.3d at p. 211.) In
contrast, egregiously unreasonable conduct may support an inference of bad faith.
(West Coast Development v. Reed (1992) 2 Cal. App. 4th 693, 702-704.)
Furthermore, when the mistake occurs in an objectively reasonable course of
conduct otherwise manifesting no dishonesty or improper motive, that conduct
ordinarily establishes good faith. (See Langhorne, supra, 179 Cal.App.4th at
pp. 238-241.) The statutory language of section 6601(a)(2) thus supports the
conclusion that negligent conduct, by itself, does not foreclose the existence of a
good faith mistake.


                        ii. Legislative History
      Our conclusion comports with the legislative history of section 6601(a)(2),
which is described in In re Smith (2008) 42 Cal. 4th 1251, 1260 (Smith). As the
Smith court explained, the enactment of the “good faith mistake” provision is
traceable to People v. Superior Court (Whitley) (1999) 68 Cal. App. 4th 1383, 1385-

                                           15
1387 (Whitley). There, a sexually violent predator proceeding was initiated against
an individual in custody following the revocation of his parole. (Id. at 1386.)
After the regulation underlying the parole revocation was determined to be invalid,
the individual filed a successful petition to dismiss the commitment petition.
(Ibid.) Reversing the dismissal, the appellate court concluded that nothing before
it suggested that the DCR engaged in “negligent or intentional wrongdoing” in
revoking the individual’s parole. (Id. at pp. 1390, 1391-1392.)
                                                                 5



      The Legislature responded to Whitley by adopting a similar rule, namely, the
rule stated in the “good faith mistake” provision in section 6601(a)(2). (Smith,
supra, 42 Cal.4th at pp. 1260-1271.) The legislative analyses relating to that
provision disclose an intent to establish a rule broader than the holding in Whitley.
(See ibid.) An analysis by the Senate Committee on Public Safety stated: “‘The
issue that generated this bill arose in the context of a mistake of law about the
application of psychiatric parole revocations as a means of holding an alleged
[sexually violent predator] in custody at the time an SVP petition was filed. Such
an error is arguably merely [a] technical error . . . . [¶] The Attorney General, the
co-sponsor of the bill, notes that this bill should also address analogous mistakes of
fact. For example, a simple mistake in arithmetic in the calculation of credits
could result in an untimely filing of [a sexually violent predator] petition. The

5
       In so holding, the appellate court relied on People v. Dias (1985) 170
Cal. App. 3d 756, which reached a similar conclusion under the former Mentally
Disordered Sex Offender Act (former § 6300 et seq.). (Whitley, supra, 68
Cal.App.4th at pp. 1387-1392.) In Dias, the DCR mistakenly extended the
pertinent individual’s term of confinement due to a misinterpretation of the
applicable statute. (Dias, supra, 170 Cal.App.3d at pp. 759-761.) Although the
petition for the individual’s commitment as a mentally disordered sex offender was
filed while he was unlawfully confined, the appellate court affirmed his
commitment order because “the record . . . contain[ed] no hint of negligent or
intentional wrongdoing by the persons charged with determining [his] release
date.” (Id. at p. 763.)

                                          16
Attorney General argues that such a good-faith error should not result in the release
of [a sexually violent predator] who presents a substantial danger to the public.’”
(Smith, supra, at p. 1261, quoting Sen. Com. on Public Safety, Analysis of Sen.
Bill No. 11 (1999-2000 Reg. Sess.) as amended Mar. 23, 1999, pp. 5-6.) An
Assembly Republican bill analysis stated: “‘The bill . . . makes it clear that
sexually violent predators are not to be unleashed on society simply because “the
constable has blundered.”’” (Smith, supra, at p. 1261, quoting Assem. Com. on
Public Safety, Republican Analysis of Sen. Bill No. 11 (1999-2000 Reg. Sess.) as
amended Apr. 6, 1999, p. 1.)
      The legislative history described in Smith contains no suggestion that the
term “good faith,” as employed in section 6601(a)(2), requires the absence of
negligence. Although the rationale in Whitley relied on the absence of both
negligence and intentional wrongdoing, the Legislature enacted a rule framed in
terms of good faith. The legislative history supports the reasonable inference that
the term “good faith mistake” was intended to encompass technical errors, custody
credit miscalculations, and even “blunder[s]” manifesting no wrongful intent.
Though stated in terms of good faith, the rule effectively codified the holding in
Whitley, as reasonable conduct in applying a law -- that is, the absence of
negligence -- accompanied by no manifestation of wrongful intent or motive
ordinarily suffices to demonstrate good faith. Nothing in the history, however,
supports the inference that the term “good faith” was intended to encompass only
objectively reasonable -- that is, non-negligent -- mistakes.
                       iii.    Subsequent Decisions
      Our research has disclosed no published decision concluding that the
existence of negligence precludes application of the “good faith mistake”
provision in section 6601(a)(2). Although some courts have affirmed a finding of
a good faith mistake of law under the rationale stated in Whitley, none examined

                                          17
whether the existence of a negligent mistake of law or fact, by itself, would nullify
good faith. (Lucas, supra, 53 Cal.4th at pp. 852-858 [determining the existence of
a good faith mistake of law under circumstances similar to those presented in
Whitley]; Orey, supra, 213 Cal.App.4th at pp. 1244-1256 [affirming trial court’s
finding of a good faith mistake of law when commitment petition was filed while
pertinent individual was subject to legally infirm section 6601.3 hold].)
      Small, supra, 159 Cal. App. 4th 301, to which Sokolich directs our attention,
is not to the contrary. There, a hold under section 6601.3 was placed on the inmate
the day before his release date relating to his determinate sentence term. (Small,
supra, at p. 305.) On the final day of the hold, which fell on a Sunday, the DMH
first delivered its sexually violent predator evaluations to the prosecutor, who filed
a commitment petition on the first day possible, Monday. (Small, supra, at p. 305.)
Affirming dismissal of the petition, the appellate court noted that the trial court had
found -- and the People did not dispute -- that the unlawfulness of the inmate’s
custody resulted not from any legal or factual mistake regarding his release date,
but from the unexplained failure to refer the inmate for evaluation in time to file a
timely petition. (Id. at p. 310.) Evidence of increased numbers of referrals, the
court concluded, did “not amount to a mistake of law or fact and [was] something
that the [DCR] and [DMH] could have anticipated and prepared for.” (Ibid.) The
circumstances in Small are not present here, as the record shows that the petition
was filed on April 20, 2009 due to a genuine but mistaken belief regarding
Sokolich’s release date. In sum, we conclude that under section 6601(a)(1), mere
negligence in determining an individual’s release date does not, by itself, preclude
application of the “good faith mistake” provision.




                                          18
                    b. Trial Court’s Determination
      We turn to the trial court’s finding that the untimely filing of the petition did
not reflect a good faith mistake of fact or law, which is reviewed for the existence
of substantial evidence (Langhorne, supra, 179 Cal.App.4th at p. 238. As
explained below, because the evidence conclusively demonstrates a good faith
mistake, the court’s finding fails for want of substantial evidence.
      The record establishes that in March 2008, the DCR determined that
Sokolich’s release date was April 20, 2009, rather than April 24, 2009.
Notwithstanding the correction of that error, in September 2008, the DCR
forwarded Sokolich’s case to the Board with a cover letter stating that his release
date was April 24, 2009, and the Board referred the case to the DMH by means of
a letter reflecting the same mistake. Thereafter, the incorrect date consistently
appeared in clinical evaluations and other DMH documents, including the April 15,
2009 letter to the district attorney recommending Sokolich’s commitment, as well
as the accompanying summary referral and screening documents, both of which
reflected the incorrect date. The district attorney’s office relied on the date shown
                         6
in the DMH documents. On April 9, 2009, the district attorney secured a custody
order for Sokolich’s appearance at an arraignment set for April 21. The
commitment petition was prepared on Friday, April 17 and filed on April 20.
      In finding the absence of a good faith mistake, the trial court observed that
the situation before it differed from that presented when a petition’s untimely filing

6
        The record is unclear as to when the handwritten DCR-prepared
chronological history (listing the correct April 20 release date) came into the
district attorney’s possession. The chronology contains several release dates
entered and crossed out. If the district attorney’s office had this chronology when
it filed the petition, it had evidence of the correct release date. Nevertheless given
the predominance of the incorrect date in the documents submitted to the district
attorney, any failure to note this anomaly demonstrates no more than negligence.


                                          19
is due to an error of law regarding the release date that is corrected only after the
                        7
petition has been filed. The court noted that prior to the filing of the petition
regarding appellant, his correct release date was stated on several DCR documents,
although other documents reflected the incorrect date. The court found that the
belated filing of the petition reflected negligence rather than intentional
misconduct, stating: “I’m not going to find that there’s any intentional wrongdoing
or anything in that nature . . . . I think there was negligent reliance on [the DMH
documents’] dates given the number of documents that had the appropriate date on
[them].” Because the untimely filing was attributable to negligence in ascertaining
the correct release date, the court concluded that there was no good faith mistake
under section 6601(a)(2).
      To the extent the trial court concluded that negligence in ascertaining the
correct release date precluded the existence of good faith, it erred. There is some
evidence of negligence, in view of the district attorney’s office policy directing
attorneys to obtain confirmation from the DCR regarding release dates.
Nonetheless, for the reasons discussed above, mere negligence in determining the
release date does not establish the absence of good faith.
      As for the trial court’s finding of no good faith mistake, it fails for want of
substantial evidence because the record unequivocally demonstrates that a good
faith error was responsible for the untimely filing of the petition. As noted above,
the “good faith mistake” provision reflects a legislative intent to encompass factual
mistakes relating to the correct release date. Here, the evidence establishes only

7
      The court specifically pointed to People v. Wakefield (2000) 81 Cal. App. 4th
893, 896, in which the commitment petition was filed while the individual was in
custody due to the revocation of his parole. In concluding there was a good faith
mistake, the appellate court relied primarily on the fact that the parole revocation
was judicially determined to be unlawful after the petition had been filed. (Id. at
pp. 897-898.)

                                          20
that the district attorney, in filing the petition on April 20, 2009, acted on the basis
of a genuine belief regarding appellant’s release date acquired from documents
from the DCR and the DMH. The record reflects no intentional wrongdoing,
subjective dishonesty, or improper motive, but rather diligent efforts by the district
attorney’s office to file the petition in a timely manner. Nor does the record
disclose any bad faith conduct by the DCR, the Board, or the DHM. Accordingly,
because the belated filing of the petition was due to a good faith error, Sokolich’s
commitment as a sexually violent predator was improperly dismissed.




                                           21
                                   DISPOSITION
       Let a peremptory writ of mandate issue directing that respondent trial court
reinstate the petition, vacate the order for Sokolich’s release, and set the matter for
further proceedings. The temporary stay shall be effective until this decision is
final as to this court.
       CERTIFIED FOR PUBLICATION




                                               MANELLA, J.

We concur:




EPSTEIN, P. J.




COLLINS, J.




                                          22